Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered November 29, 1985, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his guilty plea based upon his claims of coercion and innocence, which were made at the time of sentencing (see, CPL 220.60 [3]; 380.30 [3]; People v Williams, 183 AD2d 866; People v Latimer, 176 AD2d 350, 351; People v Howard, 138 AD2d 525). The defendant knowingly, intelligently, and voluntarily entered his plea. The court ensured that a sufficient factual basis for the defendant’s guilty plea was established by having the defendant admit in his own words that on April 4, 1984, he and his companions robbed a man at gunpoint and then shared in the proceeds. He also stated in court more than once that he was pleading guilty because he was in fact guilty. These admissions were unaccompanied by any protestations of innocence. Moreover, the defendant’s mere unsubstantiated claims of coercion and *228his protestations of innocence at sentencing were not sufficient to render the plea procedurally or substantively defective (see, People v Billingsley, 54 NY2d 960; People v Latimer, supra). Mangano, P. J., Thompson, Rosenblatt and Copertino, JJ., concur.